*973The opinion of the court was delivered by
McEnery, J.
The defendant was indicted for larceny, convicted and sentenced. He appealed, and has filed the plea cf one year prescription to the prosecution.
The indictment charges the offence to have been committed on the - day of 1890.
It was found and presented on the 4th August, 1892. The causes for the suspension of prescription are not averred in the indictment.
The plea must prevail. Rev. Stat. 986; State vs. Victor, 36 An. 778; State vs. Joseph, 40 An. 5.
It is therefore ordered, adjudged and decreed that the verdict and sentence appealed from be annulled, canceled and' reversed, and the defendant discharged.